--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Bonds.com 10-K [bonds-10k_123110.htm]
 
Exhibit 10.69
 
AMENDMENT NO. 1 TO SECURED CONVERTIBLE NOTE AND WARRANT PURCHASE AGREEMENT AND
EXERCISE OF EXTENSION RIGHT


This AMENDMENT NO. 1 TO SECURED CONVERTIBLE NOTE AND WARRANT PURCHASE AGREEMENT
AND EXERCISE OF EXTENSION RIGHT (this “Amendment”), dated as of June 22, 2010,
is entered into by and among Bonds.com Group, Inc., a Delaware corporation (the
“Company”), and Nevaheel Consortium LLC, a Nevada limited liability company
(“Nevaheel”).  Nevaheel.  This Amendment (a) amends the Secured Convertible Note
and Warrant Purchase Agreement, dated as of May 28, 2010, by and among the
Company, Nevaheel and the other parties listed on Exhibit A thereto (the
“Purchase Agreement”) in the manner set forth herein, and (b) constitutes
irrevocable written notice to exercise the Extension Right (as such term is
defined in the Secured Convertible Promissory Notes issued pursuant to the
Purchase Agreement (the “Notes”).  Nevaheel is the holder of a majority in
principal amount of all principal outstanding under the Notes (the “Majority
Holder”) and also the Agent for the Purchasers (as defined and contemplated in
the Purchase Agreement).  Nevaheel is entering into this Amendment in both its
capacity as Majority Holder and Agent.  Capitalized terms used and not defined
in this Amendment have the meanings given to them in the Purchase Agreement.


Background


The Company and Nevaheel (in its capacity as Agent) desire to amend the Purchase
Agreement in the manner set forth herein, and Nevaheel (in its capacity as
Majority Holder) desires to exercise the Extension Right.  Pursuant to Section
8(g) of the Purchase Agreement, any term of the Purchase Agreement may be
amended or waived with the written consent of the Company and the Agent, and any
amendment or waiver so effected shall be binding upon each of the
Purchasers.  Pursuant to Section 1(b) of the Notes, the Majority Holder has the
right to exercise the Extension Right with respect to the Note held by the
Majority Holder and all other Notes.  Additionally, the Company is considering a
transaction or series of transactions pursuant to which holders of outstanding
warrants and other rights to purchase shares of the Company’s capital stock
would exchange and cancel those warrants and other rights for newly issued
shares of the Company’s capital stock (the “Potential Transaction”), and
Nevaheel (in its capacity as Majority Holder and Agent) wishes to consent to
such transaction and waive any restrctions in the Purchase Agreement with
respect thereto.  Accordingly, the Company and Nevhaeel are executing and
delivering this Amendment in order to amend the terms of the Purchase Agreement
in the manner set forth herein, evidence the irrevocable exercise of the
Extension Right and provide for such consent and waiver.


Agreement


In consideration of the foregoing premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:


Section 1.         Amendment to Section 1(a)(iii).  Section 1(a)(iii) of the
Purchase Agreement is amended in all respects necessary to provide that the 14
day period contemplated by clause (A) thereof is amended and extend such that
the Company may consummate Additional Closings through and until 11:59 PM EDT on
July 14, 2010.




Section 2.         Amendment of Section 2.  Section 2 of the Purchase Agreement
is amended by deleting Section 2(u) thereof in its entirety.  For avoidance of
doubt, the representation and warranty set forth therein shall no longer be
effective, and any prohibition or limitation required or implied thereby shall
be of no further force or effect and is eliminated and waived in its entirety.


 
 

--------------------------------------------------------------------------------

 


Section 3.         Exercise of the Extension Right.  Nevaheel hereby irrevocably
exercises the Extension Right and extends the maturity date of its Note and all
other Notes for a period of one year.  As a result the Initial Maturity Date of
all of the Notes is extended from May 28, 2011 to May 28, 2012 (referred to in
the Notes as the Extended Maturity Date).  The Company shall promptly issue to
Nevaheel and the holders of the other Notes the Additional Warrants contemplated
by the Notes.


Section 4.         Consent and Waiver.  Pursuant to Sections 4 and 8(g) of the
Purchase Agreement and any other applicable term or provision of the Purchase
Agreement, Notes or Warrants, Nevaheel hereby consents to the Company pursuing
and consummating the Potential Transaction and waives any and all restrictions
with respect thereto under the Purchase Agreement, Notes or Warrants.  For
avoidance of doubt and notwithstanding anything herein to the contrary, the
foregoing shall not in any way be construed as (a) an acceptance by Nevaheel or
any other Purchaser of any offer included in the Proposed Transaction, (b) an
agreement by Nevaheel or any other Purchaser to cancel, exchange or otherwise
alter or amend their Warrants pursuant to the Proposed Transaction, or (c) to
participate in any manner in the Proposed Transaction, none of which shall be
deemed to have been accepted or agreed to by Nevaheel or any other Purchaser
unless and until any offer included in the Proposed Transaction is communicated
to them and they separately execute and deliver applicable documents with
respect thereto.


Section 5.         Effect of Modification and Amendment of Purchase
Agreement.  The Purchase Agreement shall be deemed to be modified and amended
solely in accordance with the express provisions of this Amendment and the
respective rights, duties and obligations of the parties under the Purchase
Agreement shall continue to be determined, exercised and enforced under the
Purchase Agreement subject in all respects to the modifications and amendments
set forth in this Amendment.  All the other terms of the Purchase Agreement
shall continue in full force and effect.  In the event of inconsistency between
the terms of this Amendment and the terms of the Purchase Agreement, the terms
of this Amendment shall govern.


Section 6.         Counterparts.  This Amendment may be executed in any number
of counterparts, each of which shall be deemed an original instrument, and all
of which together shall constitute one agreement.  A facsimile or electronic
signature shall be considered due execution and shall be binding upon the
signatory thereto with the same force and effect as if the signature were an
original, not a facsimile or electronic signature.


Section 7.         Governing Law.  This Amendment and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto shall be
governed, construed and interpreted in accordance with the laws of the State of
New York, without giving effect to principles of conflicts of law.
 
Section 8.         Counsel.  Each party to this Amendment acknowledges that
Hill, Ward &  Henderson, P.A. acted solely as counsel to the Company in
connection with the Purchase Agreement and this Amendment, and that Agent was
encouraged to retain and either retained or had sufficient opportunity to retain
independent legal counsel and other advisors in connection with the Agreement
and this Amendment.


(Signature Pages Follow)


 
2

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date set forth above.




BONDS.COM GROUP, INC.
       
By:
/s/ Michael Sanderson
 
Name:
Michael Sanderson
 
Title:
Chief Executive Officer
 
Date:
June 22, 2010
 







NEVAHEEL CONSORTIUM LLC
 
       
By:
/s/ Michael Sanderson
 
Name:
Michael Sanderson
 
Title:
Chief Executive Officer
 
Date:
June 22, 2010
 

 
 
[SIGNATURE PAGE TO AMENDMENT NO.1 TO SECURED CONVERTIBLE NOTE AND WARRANT
PURCHASE AGREEMENT]

